Order unanimously affirmed without costs. Memorandum: In these consolidated appeals in plaintiffs action to recover for injuries sustained as a result of electrical shock, plaintiff appeals from two orders, the first insofar as it granted the motions of defendants S&C Electric Company and Robson & Woese, Inc. for summary judgment dismissing the complaint and cross claims, and the second insofar as it granted the motion of defendant Ferguson Electric Co., Inc. for that same relief. Contrary to plaintiffs contention, Supreme Court properly determined that plaintiffs own culpable conduct was, as a matter of law, a superseding cause of the injuries, and that there are no triable issues of fact concerning the li-